65 F.3d 178
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Edgar Roy ELLIS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-6103.
United States Court of Appeals, Tenth Circuit.
Aug. 30, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.2

ORDER AND JUDGMENT1

1
Petitioner-appellant Edgar Roy Ellis appeals from the denial of his 28 U.S.C. 2255 motion.  He contends that the district court erred in sentencing him to two consecutive sixty-month terms, U.S.S.G. 5G1.2(d), and that he was denied effective assistance of counsel.  Reviewing the district court's application of the Sentencing Guidelines de novo, United States v. Cook, 49 F.3d 663, 665 (10th Cir.1995), we find that the lower court properly (1) grouped Mr. Ellis' two counts of travelling interstate to promote an ongoing drug-trafficking operation in accordance with U.S.S.G. 3D1.2, and (2) imposed consecutive sentences pursuant to U.S.S.G. 5G1.2(d).  See United States v. Rutter, 897 F.2d 1558, 1562 (10th Cir.)  ( 3D1.2(d) grouping requirements), cert. denied, 498 U.S. 829 (1990).


2
Mr. Ellis' contention that he was denied effective assistance of counsel because his counsel did not object to the consecutive sentence is without merit.  See Strickland v. Washington, 466 U.S. 668 (1984).  The government's motion to supplement the record is GRANTED.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument